DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
The following office action is in response to the applicant’s amendment filed 12/20/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2018 and 07/13/2018 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-13, 22, 24-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. US 20120078090 A1 "Adler" and in further view of Kuduvalli et al. US 20090180678 A1 "Kuduvalli" and Fu et al. US 20080130825 A1 "Fu". 
In regard to claims 1, 22 and 29, Adler teaches “A method, comprising:” (Claims 1 and 29) (“A method of compensating for breathing and other motions of a patient during treatment, the method comprising: periodically generating internal positional data about an internal target region; continuously generating external positional data about external motion of the patient's body using an external sensor; generating a correlation model between the position of the internal target region and the external sensor using the external positional data of the external sensor and the internal positional data of the internal target region; and predicting the position of the internal target region at some later time based on the correlation model” [Claim 1]. The internal positional data constitutes projection data since it provides information about the internal target region. The external positional data is generated based on external sensors. Since the method is continuously generating external positional data, under broadest reasonable interpretation, it is generated more frequently than the plurality of projections (i.e. internal positional data) since the method only periodically generates internal positional data.); 
“A non-transitory computer readable medium comprising instructions that, when executed by a processing device of a radiation treatment delivery system, cause the processing device to:” (Claim 22) (“A computer readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform a method comprising:” [Claim 15]. In regard to the radiation treatment delivery system, Adler discloses “The apparatus of claim 9, further comprising: a treatment beam generator coupled to the processor to generate a treatment beam” [Claim 10]. The treatment beam generator is responsible for delivering treatment and it is a part of the apparatus of 
“generating a plurality of […] projections of an internal target region within a body of a patient, the plurality of […] projections comprising […] projection data about a […] position of an internal target region of the patient” (Claims 1 and 22) and “generating […] positional data about a two dimensional target position internal to the body of the patient, by generating a plurality of […] projections of the two dimensional internal target position” (Claim 29) (“A three dimensional mapping of a region surrounding the target is coupled to a surgical intervention. Two or more diagnostic beams at a known nonzero angle to one another may pass through the mapping region in order to produce images of projections within the map region in order to accurately localize and treat the target” [0006]. Furthermore, Adler discloses “the diagnostic beam generators are located at different positions so that the diagnostic beams pass through the patient at different non-zero angles so that the angle between the two diagnostic beams is also non-zero which permits a two-dimensional image of the target region to be generated from the two images” [0056]. Since the two or more diagnostic beams can produce images of projections within the map region (i.e. the internal target region) and those images are two dimensional images, under broadest reasonable interpretation, the method involves generating a plurality of projections (i.e. diagnostic beams) of an internal target region within a body of a patient, the plurality of projections comprising projection data about a position of an internal target region of the patient by generating positional data about a target position internal to the body of the patient by generating a plurality of projections of the internal target position.);
wherein each of the plurality of […] projections are generated sequentially at different points in time” (Claims 1, 22 and 29) (“the diagnostic beam generators are located at different positions so that the diagnostic beams pass through the patient at different non-zero angles so that the angle between the two diagnostic beams is also non-zero which permits a two-dimensional image of the target region to be generated from the two images” [0056]. Therefore, a two dimensional image can be produced. Furthermore, in regard to generating projections sequentially at different points in time, Adler discloses “In accordance with the invention, the method sequentially energizes the diagnostic beam generator at different positions to generate the images in a time sequential manner. In accordance with the invention, repeated sequence of images from the diagnostic beam generator may be generated at periodic times so that the location of the target region at different times may be determined. The 2-D images generated by the diagnostic beams are processed to yield a CT-like image which may then be compared to the pre-operative 3-D mapping” [0052]. Images generated in a time sequential manner, are inherently generated at different points in time. Thus, each of the plurality of projections are generated sequentially at different points in time.);
“generating external positional data about external motion of the body of the patient using one or more external sensors” (Claims 1 and 22) and “generating external positional data about external motion of the body of the patient using one or more external sensors, wherein the external positional data is generated more frequently than the plurality of […] projections” (Claim 29) (“continually generating external positional data about external motion of the patient’s body using an external sensor” [Claim 1]. Therefore, the method is capable of generating external positional data about external motion of the body of the patient using at least one external sensor. Furthermore, Adler discloses “periodically generating internal positional data about an internal target region; continually generating external positional data about external motion of the patient’s body using an external sensor” [Claim 1]. Therefore, the method generates external positional data about external motion of 
“generating, by a processing device, a correlation model […]” (Claims 1 and 22) and “generating, by a processing device, a correspondence between the […] position of the […] internal target position and the external sensors by fitting a correlation model to the plurality of […] projections of the […] internal target position and the external positional data” (Claim 29)  (“generating a correlation model between the position of the internal target region and the external sensor using the external positional data of the external sensor and the internal positional data of the internal target region” [Claim 1]. Since a correlation model is generated, the plurality of projections of the internal target region had to have been fitted to the external positional data obtained from the one or more external sensors. Furthermore, the generation of the correlation model inherently involves determining the correspondence between the position of the internal target position and the external sensors. This correspondence is used to fit the correlation model. Predicting is synonymous with estimating, therefore the method of Adler accomplishes the goal of estimating the position of the internal target region. In terms of compensating for the motions of the patient, Adler discloses “A method of compensating for breathing and other motions of a patient during treatment, the method comprising:” [Claim 1]. This method involves generating a correlation model, therefore, the correlation model aids in compensating for motions of the patient.); 
“estimate(ing) the three dimensional position of the internal target region at a later time using the correlation model” (Claims 1 and 22) (“predicting the position of an internal target region at some later time based on the correlation model” [Claim 1]. Furthermore, Adler discloses “To accomplish the accurate positioning and targeting, a three-dimensional (“3-D”) mapping of the patient is generated for 
“and controlling a treatment delivery system to direct radiation towards […] position of the internal target position of the patient based the correlation model to compensate for motions of the patient” (Claim 29) (“The apparatus of claim 9, further comprising: a treatment beam generator, coupled to the processor, to generate a treatment beam, wherein the treatment beam generator moves the treatment beam in accordance with the correlation model” [Claim 12]. The treatment beam generator is responsible for generating and delivering the treatment beam and therefore it constitutes a treatment delivery system. Furthermore, since the treatment beam generator can move based on the correlation model, under broadest reasonable interpretation, the treatment beam generator can be controlled to direct radiation towards the position of the internal target region. In terms of compensating for the motions of the patient, Adler discloses “A method of compensating for breathing and other motions of a patient during treatment, the method comprising:” [Claim 1]. This method involves generating a correlation model, therefore, the correlation model aids in compensating for motions of the patient.).
Adler does not teach that the projections and projection data are “two-dimensional”.
Kuduvalli teaches that the projections and projection data are “two-dimensional” (“In another embodiment, while the tumor is tracked directly with the images, bony structures, for example, may be visible in one of the two projections and the bony structure cannot be kept in the field of view at the same time in both images. In this embodiment, the available image can be used to perform tracking in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Adler so as to include the two-dimensional projections and projection data disclosed in Kuduvalli in order to allow two-dimensional data to be converted into a three-dimensional map of the internal target region. When the position of an internal target region is known in two-dimensions, the physician is made aware of the location in the x and y directions. However, these two-dimensional images do not provide the physician with information related to the depth of the internal target region within the patient. By utilizing a correlation model to estimate the three-dimensional position of the internal target region, the physician can better plan a surgical procedure within the body of the patient. 
The combination of Adler and Kuduvalli does not teach “generate(ing), by a processing device, a correlation model between the external positional data and a three dimensional position of the internal target region by directly fitting, in two dimensions, the plurality of two dimensional projections of the internal target region, generated sequentially at different points in time, to the external positional data” (Claims 1, 22) and “generating, by a processing device, a correspondence between the external positional data and a three dimensional position of the target by directly fitting a correlation model to the plurality of two dimensional projections of the two dimensional internal target position, generated sequentially at different points in time, and the external positional data” (Claim 29).
Fu teaches “generate(ing), by a processing device, a correlation model between the external positional data and a three dimensional position of the internal target region by directly fitting, in two dimensions, the plurality of two dimensional projections of the internal target region, generated sequentially at different points in time, to the external positional data” (Claims 1, 22) and “generating, by a processing device, a correspondence between the external positional data and a three dimensional position of the target by directly fitting a correlation model to the plurality of two dimensional projections of the two dimensional internal target position, generated sequentially at different points in time, and the external positional data” (Claim 29) (“If target detection is successful, then the treatment delivery process continues at operation 240 by correlating the location of the target with external markers on the patient (which may be visually tracked by an independent optical tracking system (e.g., a laser tracking system) and initiating the capture of another set of live images. Operations 220 and 240 may be repeated, tracking the radiation target until a correlation model is developed between the movement of the external markers and the detected locations of the radiation target, Operations 220 and 240 may also be repeated to update the correlation model” [0045]. Therefore, since the location of the target can be correlated with external markers on the patient and a correlation model can be developed between the movement of the external markers and the detected locations of the radiation target, under broadest reasonable interpretation, the method involves generating, by a processing device, a correlation model between the external positional data (i.e. provided by the external markers) and a three dimensional position of the internal target region (i.e. the radiation target) by directly fitting, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler and Kuduvalli so as to include the generation of a correlation model directly as disclosed in Fu in order to allow for simplified tracking of the radiation target based on the movement of external markers. By generating a correlation model directly, the processing device does not have to carry out additional processes, such as generating an image, in order to determine the correlation between the projection data and the external positional data. Combining the prior art references according to known techniques would yield the predictable result of tracking the radiation target (i.e. the projection data) in relation to the external positional data (i.e. provided by the external markers).
In regard to claims 3 and 24, due to their dependence on claims 1 and 22, these claims inherit the references disclosed therein. Likewise, Adler teaches “wherein the correlation model identifies a best fit of an analytic function to the projection data identified in the plurality of projections and the corresponding external positional data” (“generating a correlation model between the position of the internal target region and the external sensor using the external positional data of the external sensor and the internal positional data of the internal target region” [Claim 1]. Since the correlation model is generated, under broadest reasonable interpretation it had to have identified a best fit of an analytic function based on the internal projection data and the external position data. Additionally, Adler discloses “in order to make it possible to infer the position of the target region from the intra-treatment images shown, the intra-treatment image is deformed, using various well known deformation techniques such as linear interpolation or warping, to form a deformed image 254 until the intra-treatment images and its structures form the best match with the pre-operative images. Once the 
In regard to claims 4 and 25, due to their dependence on claims 1 and 22 respectively, these claims inherit the references disclosed therein. Likewise, Adler teaches “wherein the projection data identifies internal motion of the patient's body, the internal motion comprising motion of the internal target region” (“The method of claim 1, wherein the internal positional data identifies internal motion of the patient's body, the internal motion including motion of the internal target region” [Claim 2]. The projection data is synonymous with the internal positional data since they both identify internal motion of the patient’s body including the internal target region.).
In regard to claims 5 and 26, due to their dependence on claims 1 and 22 respectively, these claims inherit the references disclosed therein. Likewise, Adler teaches “wherein the internal position data identifies internal motion of the patient's body, the internal motion comprising motion of one or more implanted fiducial markers” (“The method of claim 1, wherein: periodically generating the internal positional data comprises generating positional data including one or more fiducial markers located near the internal target region” [Claim 6]. Since the fiducial markers are located near the internal target region, they were inherently implanted within the body of the patient. This is further supported by the fact that “these systems also typically require some form of implanted fiducials, such as markers that are viewable using an X-ray, to track soft tissue targets” [0005]. According to claim 2 “the internal positional data identifies internal motion of the patient's body” and since the positional data includes one or more fiducial markers, the fiducial markers are used to identify internal motion of the patient’s body.).
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Adler teaches “the method further comprising: directing a radiation treatment beam generated by a linear accelerator (LINAC) based on the correlation model” (“The apparatus of claim 9, further comprising: a treatment beam generator, coupled to the processor, to generate a treatment beam, wherein the treatment beam generator moves the treatment beam in accordance with the correlation model” [Claim 12]. Therefore, the treatment beam generator is coupled to the processor the processor is able to control the treatment delivery system based on the correlation model. In regard to the linear accelerator, Adler discloses “The system may also include a treatment beam device 112, such as a linear accelerator (LINAC) in this embodiment, that generates a treatment beam and a robot 114 that positions the treatment beam (a LINAC manipulator in this embodiment) that are both controlled by the computer 110 that may be a multi-processor computer in this embodiment” [0039]. Therefore, the LINAC generates a treatment beam that can be controlled based on the correlation model.).
In regard to claims 8 and 9, due to their dependence on claims 1 and 8 respectively, these claims inherit the references disclosed therein. Likewise, Adler teaches “wherein to control the radiation treatment delivery system based on the correlation model, the method further comprising:” (“The apparatus of claim 9, further comprising: a treatment beam generator, coupled to the processor, to generate a treatment beam, wherein the treatment beam generator moves the treatment beam in accordance with the correlation model” [Claim 12]. Since the treatment beam generator is coupled to the processor the processor is able to control the treatment delivery system based on the correlation model.).
Adler does not teach “controlling a collimator of a linear accelerator (LINAC)” (Claim 8) or “wherein the collimator is a multi-leaf collimator and to control the collimator, the method comprising moving one or more leafs of the multi-leaf collimator” (Claim 9). 
controlling a collimator of a linear accelerator (LINAC)” and “wherein the collimator is a multi-leaf collimator and to control the collimator, the method comprising moving one or more leafs of the multi-leaf collimator” (“In FIG. 1, the radiation treatment source is a linear accelerator (LINAC) 101 mounted on the end of a robotic arm 102 having multiple (e.g., 5 or more) degrees of freedom in order to position the LINAC 101 to irradiate a pathological anatomy (target region or volume) with beams delivered from many angles, in many planes, in an operating volume around the patient” [0034]. Since the LINAC is capable of irradiating a pathological anatomy with beams delivered from many angles, under broadest reasonable interpretation, the LINAC had to have included a collimator in order to control the angles to of the treatment beam.

Furthermore, in regard to controlling a collimator of a linear accelerator (LINAC), Kuduvalli discloses “Alternatively, treatment delivery system 3000 may be another type of treatment delivery system, for example, a gantry based (isocentric) intensity modulated radiotherapy (IMRT) system. In IMRT, the shape of the radiation beam is defined by a multi-leaf collimator that allows portions of the beam to be blocked, so that the remaining beam incident on the patient has a pre-defined shape” [0081]. In order for the multi-leaf collimator to allow the beam to be emitted on the patient in a pre-defined shape, under broadest reasonable interpretation, the collimator of the linear accelerator had to have been controlled by the processing device. Additionally, since the IMRT system includes a multi-leaf collimator, under broadest reasonable interpretation, the processing device is capable of moving one or more leafs of the multi-leaf collimator in order to control the shape of the treatment beam that passes through the collimator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the control of the radiation treatment system based on the correlation model as disclosed in Adler with the collimator of the linear accelerator (LINAC) taught by 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Adler does not teach “the method further comprising: controlling a treatment couch”.
Kuduvalli teaches “the method further comprising: controlling a treatment couch” (“Digital processing system 3030 may be coupled to radiation source 3010, imaging system 3021 and treatment couch 3040 by a bus 3045 or other type of control and communication interface” [0078]. Since the “Digital processing system 3030 may implement methods […] to align the patient on the treatment couch 3040 within the treatment delivery system 3000” [0079], under broadest reasonable interpretation, the digital processing system constitutes a processor that is capable of controlling a treatment couch.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the control of the radiation treatment system based on the correlation model as disclosed in Adler with the treatment couch taught by Kuduvalli in order to control the how the patient is oriented so that the radiation treatment beam can be administered. The correlation model is used to track the internal target such that radiation treatments can be delivered via the radiation treatment beam and also takes into account the external positional data. The treatment 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Adler teaches “the method further comprising: gating a radiation treatment beam generated by a linear accelerator (LINAC) based on the correlation model” ("The method of claim 1, further comprising: gating the treatment based on the correlation model so that the treatment is switched on and off periodically" [Claim 5]. Therefore, the radiation treatment beam is gated based on the correlation model. In regard to the generation of a treatment beam by the LINAC, Adler discloses "the system may also include a treatment beam device 112, such as a linear accelerator (LINAC) in this embodiment that generates a treatment beam" [0039]. Considering that the LINAC is a part of the radiation treatment delivery system, the treatment beam is controlled by the correlation model and is subject to gating.).
In regard to claims 12 and 30, due to their dependence on claims 1 and 29 respectively, these claims inherit the references disclosed therein. Likewise, Adler teaches “wherein the projection data corresponds to one or more fiducial markers located near the internal target region, wherein to generate the correlation model the method further comprising: computing a deformation state of the internal target region based on relative positions of the one or more fiducial markers” (Claims 12 and 30) ("The method of claim 1, wherein: periodically generating the internal positional data comprises generating positional data including one or more fiducial markers located near the internal target region; and generating the correlation model comprises computing a deformation state of the internal target region based on relative positions of the one or more fiducial markers" [Claim 6]. The internal positional data constitutes the projection data and corresponds to one or more fiducial markers located near the internal target region. Additionally, the correlation model is generated and the deformation 
In regard to claim 13, Adler teaches “A radiation treatment delivery apparatus, comprising: a first detection device to generate […] projection data about a target region internal to the body of a patient, wherein the […] projection data comprises […] projections generated sequentially at different points in time”; a second detection device to generate positional data about one or more sensors external to the body of the patient” (“An apparatus, comprising: a first detection device to periodically generate internal positional data identifying a position of an internal target region of a patient; a second detection device to continuously generate external positional data identifying positions of an external marker positioned on the patient; and a processor, coupled to the first detection device and to the second detection device, configured to: generate a correlation model between the position of the internal target region and the position of the external marker using the internal positional data and the external positional data; and predict a new position of the internal target region at some later time based on the correlation model” [Claim 9]. Therefore, the apparatus of Adler includes a first and second detection devices for generating internal position data (i.e. projection data) and external position data, respectively, and a processor (i.e. processing device). Since the processor is coupled to the first and second detection devices, under broadest reasonable interpretation, the processor (i.e. processing device) is capable of receiving the projection data about the internal target region and the positional data from the external sensors.); 
“wherein the projection data comprises […] projections are generated sequentially at different points in time” (“the diagnostic beam generators are located at different positions so that the diagnostic beams pass through the patient at different non-zero angles so that the angle between the two diagnostic beams is also non-zero which permits a two-dimensional image of the target region to be 
“and a processing device to receive the […] projection data about the internal target region and the positional data from the external sensors and generate a correspondence […] to control the radiation treatment delivery apparatus based on the position data obtained from the external sensors to compensate for motions of the patient” (“a processor, coupled to the first detection device and to the second detection device, configured to: generate a correlation model between the position of the internal target region and the position of the external marker using the internal positional data and the external positional data; and predict a new position of the internal target region at some later time based on the correlation model” [Claim 9]. Therefore, since the processing device is coupled to the first detection device and the second detection device, the processor (i.e. processing device) is configured to receive the projection data about the internal target region and the positional data from the external sensors. Furthermore, since the processor is configured to generate a correlation model, the processor is had to calculate a correspondence between the data obtained by the first and second detection devices. 

In regard to compensating for patient movement, claim 9 is an apparatus that accomplishes the method of claim 1 which states “a method for compensating for breathing and other motions of a patient during treatment” [Claim 1]. Therefore, the apparatus is capable of compensating for patient movement.).
Adler does not teach that the projections and projection data are “two-dimensional”.
Kuduvalli teaches that the projections and projection data are “two-dimensional” (“In another embodiment, while the tumor is tracked directly with the images, bony structures, for example, may be visible in one of the two projections and the bony structure cannot be kept in the field of view at the same time in both images. In this embodiment, the available image can be used to perform tracking in 2D to determine if a re-alignment is necessary” [0032]. In this case, since the projections can be used to perform tracking in 2D, under broadest reasonable interpretation, the projections are two-dimensional. Furthermore, Kuduvalli discloses “The x-ray detectors 104A and 104B periodically capture two-dimensional (2D) projection images of the VOI (i.e. volume of interest) in the patient 108 Whenever the radiation treatment source 101 is not blocking one of the imaging paths, and the quality of the images is good enough, these 2D projection images of the VOI in the two projections provide stereoscopic imaging data […] In one embodiment, the stereoscopic imaging data may be used to align the VOI in the treatment room coordinate system with a reference position of the VOI defined by 3D scan data of the VOI. Alignment may be achieved by registering the 2D projection images in each of the two projections 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Adler so as to include the two-dimensional projections and projection data disclosed in Kuduvalli in order to allow two-dimensional data to be converted into a three-dimensional map of the internal target region. When the position of an internal target region is known in two-dimensions, the physician is made aware of the location in the x and y directions. However, these two-dimensional images do not provide the physician with information related to the depth of the internal target region within the patient. By utilizing a correlation model to estimate the three-dimensional position of the internal target region, the physician can better plan a surgical procedure within the body of the patient. 
The combination of Adler and Kuduvalli does not teach that the processing device is able to “generate a correspondence between the positional data and a three dimensional position of the internal target region by directly fitting the two dimensional projection data of the internal target region, generated sequentially at different points in time, to the external sensors”.
Fu teaches that the processing device is able to “generate a correspondence between the positional data and a three dimensional position of the internal target region by directly fitting the two dimensional projection data of the internal target region, generated sequentially at different points in time, to the external sensors” (“If target detection is successful, then the treatment delivery process continues at operation 240 by correlating the location of the target with external markers on the patient (which may be visually tracked by an independent optical tracking system (e.g., a laser tracking system) and initiating the capture of another set of live images. Operations 220 and 240 may be repeated, tracking the radiation target until a correlation model is developed between the movement of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler and Kuduvalli so as to include the generation of a correlation model (i.e. correspondence) directly as disclosed in Fu in order to allow for simplified tracking of the radiation target based on the movement of external markers. By generating a correlation model directly, the processing device does not have to carry out additional processes, such as generating an image, in order to determine the correlation between the projection data and the external positional data. Combining the prior art references according to known techniques would yield the predictable result of tracking the radiation target (i.e. the projection data) in relation to the external positional data (i.e. provided by the external markers).
Claims 2, 14-21, 23, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. US 20120078090 A1 "Adler" and Kuduvalli et al. US 20090180678 A1 "Kuduvalli" and Fu et al. US 20080130825 A1 “Fu” as applied to claims 1, 3-5, 7-13, 22, 24-26, 29-30 above, and in further view of Maurer, JR. US 20110301449 A1 "Maurer". 
In regard to claim 2 and 23, due to their dependence on claims 1 and 22 respectively, these claims inherit the references disclosed therein. Likewise, Adler teaches “wherein the plurality of projections is sequentially acquired monoscopic projection images” (“In accordance with the invention, 
In regard to the images being monoscopic, Adler discloses “A single image camera or recording medium may be used to capture the images from the one or more diagnostic beams” [0007]. Monoscopic images are captured using a single lens camera and under broadest reasonable interpretation a single image camera generates monoscopic images.). 
Adler does not teach “acquired using an imager rotated on a gantry”.
Maurer teaches “acquired using an imager rotated on a gantry” ("Further illustrated in FIGS. 2A-2B is a first kV imaging system S1/D1 comprising an imaging source 51 and an imaging detector D1 coupled to the ring gantry 204 to be rotatable and translatable therewith" [0065]. The first kV imaging system contains an imaging source and an imaging detector, and together the imaging source and detector constitute an imager. Furthermore, these components are coupled to the ring gantry and are therefore capable of being rotated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler, Kuduvalli and Fu with the imager being rotated on a gantry as taught by Maurer in order to produce projection images of the internal target region at multiple angles. After acquiring the images at these different angles, physicians could then compare these images and therefore have a better understanding of the internal target region. Having the imager be connected to the gantry would allow for more control of the angle at which images are taken and thus contribute to the reproducibility of the imaging system.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. Likewise, Adler teaches “wherein the first detection device comprises a […] single imager” (“a single image camera or recording medium may be used to capture the images from the one or more diagnostic beams” [0007]. A single image camera constitutes a single imager. Since it is capturing images, the single image camera, under broadest reasonable interpretation, constitutes a detection device.).
Adler does not explicitly teach that the single imager is “rotatable”.
Maurer teaches that the single imager is “rotatable” ("Further illustrated in FIGS. 2A-2B is a first kV imaging system S1/D1 comprising an imaging source 51 and an imaging detector D1 coupled to the ring gantry 204 to be rotatable and translatable therewith" [0065]. The first kV imaging system contains an imaging source and an imaging detector, and together the imaging source and detector constitute an imager. Furthermore, these components are coupled to the ring gantry and are therefore capable of being rotated.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of combination of Adler, Kuduvalli and Fu such that the single imager is rotatable as disclosed by Maurer in order to allow for imaging of the internal target region at multiple angles. Acquiring images at different angles would allow physicians to have a better understanding of the internal target region. Likewise, the treatment plan for the patient could be modified based on the position of the target within the patient.
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Adler does not teach “further comprising a linear accelerator (LINAC) […]”.
Kuduvalli teaches “further comprising a linear accelerator (LINAC) […]” (“In FIG. 1, the radiation treatment source is a linear accelerator (LINAC) 101 mounted on the end of a robotic arm 102 having 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Adler so as to include the LINAC as taught by Kuduvalli in order to allow the radiation treatment beam to be emitted to the patient at a specific angle. Having the linear accelerator coupled to a moveable stage would allow for the LINAC to be positioned such that it would deliver the radiation treatment beam to the internal target region. The moveable stage (i.e. the robotic arm) in this case, is capable of being repositioned and can maintain the new position such that the radiation treatment is delivered to the same location within the patient.
The combination of Adler, Kuduvalli and Fu does not teach “comprising an onboard kilovoltage (kV) imager coupled to a gantry, wherein the first detection device is coupled to the gantry”.
Maurer teaches “comprising an onboard kilovoltage (kV) imager coupled to a gantry, wherein the first detection device is coupled to the gantry” ("In one common scenario, the therapeutic source is a linear accelerator (LINAC) producing therapeutic radiation (which can be termed an "MV source") and the imaging system comprises one or more independent x-ray imaging sources producing relatively low intensity lower energy imaging radiation (each of which can be termed a "kV source")" [0007]. Since the imaging system produces lower energy imaging radiation (i.e. kV source), the imaging system is a kV imager. The therapeutic source comprises the LINAC and the kV imager (i.e. imaging system), thus under broadest reasonable interpretation, the LINAC can include a kV imager. 
In regard to the onboard kilovoltage imager being coupled to the gantry and the first detection device being coupled to the gantry, Maurer discloses "For one preferred embodiment, in-treatment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler, Kuduvalli and Fu so as to include the kV imager being rotated on a gantry as taught by Maurer in order to allow for imaging of the internal target region at multiple angles. A kV imager is one type of imager that could be used to accomplish imaging in conjunction with radiation treatment delivery, therefore it would have been obvious to try. Acquiring images at different angles would allow physicians to have a better understanding of the internal target region. Likewise, the treatment plan for the patient could be modified based on the position of the target within the patient.
In regard to claim 16, due to its dependence on claim 13, this claim inherits the references disclosed therein. Likewise, Adler teaches “wherein the first detection device is further to: generate a plurality of sequential images” (“in accordance with the invention, the method sequentially energizes the diagnostic beam generator at different positions to generate the images in a sequential manner” [0044]. Therefore, multiple images can be acquired sequentially. In regard to the first detection device, Adler discloses “an apparatus, comprising: a first detection device to periodically generate internal positional data identifying a position of an internal target region of a patient [Claim 9]. The first detection device utilizes this internal positional data to generate images.).
Adler does not teach to “generate a single projection based on the plurality of sequential images”.
generate a single projection based on the plurality of sequential images” ("X-ray tomosynthesis refers to the process of acquiring a number of two-dimensional x-ray projection images of a target volume using x-rays that are incident upon the target volume at a respective number of different angles, followed by the mathematical processing of the two-dimensional x-ray projection images to yield a set of one or more tomosynthesis reconstructed images" [0011]. Once these x-ray projection images have been acquired they can be subjected to mathematical processing to produce one or more tomosynthesis reconstructed images. This tomosynthesis reconstructed image constitutes a single projection based on the sequentially acquired images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler, Kuduvalli and Fu so as to include the generation of a single projection as taught by Maurer in order to simplify the process of examining the images obtained from internal target region. Acquiring multiple would allow physicians to have a better understanding of the internal target region, but these images may contain very similar or redundant information. Likewise, performing a mathematical calculation to determine this similarity and generate a single image to examine would allow for faster treatment planning. Therefore, generating a single projection image would constitute an improvement to the radiation treatment delivery system, due to this reduction in treatment planning time.
In regard to claim 17, due to its dependence on claim 13, this claim inherits the references disclosed therein. Likewise, Adler teaches “the first detection device” (“An apparatus, comprising: a first detection device to periodically generate internal positional data identifying a position of an internal target region of a patient; a second detection device to continuously generate external positional data identifying positions of an external marker positioned on the patient; and a processor, coupled to the first detection device and to the second detection device, configured to: generate a correlation model between the position of the internal target region and the position of the external marker using the 
Adler does not teach “further comprising a linear accelerator (LINAC) coupled to a moveable stage” or “wherein the first detection device comprises a cone-beam CT (CBCT) imager coupled to a gantry”.
Kuduvalli teaches “further comprising a linear accelerator (LINAC) coupled to a moveable stage” (“In FIG. 1, the radiation treatment source is a linear accelerator (LINAC) 101 mounted on the end of a robotic arm 102 having multiple (e.g. 5 or more) degrees of freedom in order to position the LINAC 101 to irradiate a pathological anatomy (target region or volume) with beams delivered from many angles, in many planes, in an operating volume around the patient” [0034]. Since the LINAC 101 is mounted on the end of a robotic arm 102 that has multiple degrees of freedom, under broadest reasonable interpretation, the LINAC is coupled to a moveable stage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Adler so as to include the LINAC as taught by Kuduvalli in order to allow the radiation treatment beam to be emitted to the patient at a specific angle. Having the linear accelerator coupled to a moveable stage would allow for the LINAC to be positioned such that it would deliver the radiation treatment beam to the internal target region. The moveable stage (i.e. the robotic arm) in this case, is capable of being repositioned and can maintain the new position such that the radiation treatment is delivered to the same location within the patient.
The combination of Adler, Kuduvalli and Fu does not teach “wherein the first detection device comprises a cone-beam CT (CBCT) imager coupled to a gantry”. 
wherein the first detection device comprises a cone-beam CT (CBCT) imager coupled to a gantry” ("Cone beam CT (CBCT) has also been proposed as an in-treatment imaging modality for use in conjunction with radiation treatment systems, in some cases as a kV imaging modality and in other cases as an MV (portal) imaging modality. [...] CBCT imaging directly constructs a 3D volumetric image from 2D projections of the target volume. As known in the art, CBCT offers the ability to form a 3D image volume from a single gantry rotation (more specifically, a rotation of at least 180 degrees plus a fan beam angle) about the target volume" [0014]. Since the CBCT imager is capable of forming a 3D image from a single gantry rotation, under broadest reasonable interpretation, the CBCT imager had to have been coupled to the gantry. Therefore, the CBCT imager represents a first detection device that is coupled to a gantry.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler, Kuduvalli and Fu so as to include the CBCT imager being coupled to a gantry as taught by Maurer in order to radiate the internal target region with the radiation treatment beam and obtain images of internal target region. A cone-beam CT (CBCT) imager is one example of an imager that could be used to create images of a region subjected to radiation treatment, therefore it would have been obvious to try. Coupling the imager to a gantry would allow for it to obtain images at multiple angles. These images provide more information about the internal target region which physicians can utilize during treatment planning.
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Adler, Kuduvalli and Fu does not teach “wherein the moveable stage is the gantry”.
Maurer teaches “wherein the moveable stage is the gantry” ("The radiation treatment apparatus further comprises a gantry translation mechanism configured to translate the ring gantry in a direction of a longitudinal axis extending through the central opening" [0022]. This gantry translation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler, Kuduvalli and Fu to contain the moveable stage that is the gantry as taught by Maurer in order to deliver radiation treatment beams to the internal target region at multiple locations and obtain images at those locations. Given that the CBCT imager is coupled to the gantry and the LINAC can be coupled to the moveable stage (i.e. the gantry), both of these devices can act on the patient and under broadest reasonable interpretation, be moved along the patient simultaneously, albeit the angles of the imager could be different than that of the LINAC and vice versa. This simultaneous movement would allow for the internal target region to receive the radiation beam and be imaged to understand the impact of the treatment delivery system on the internal target region. 
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Adler, Kuduvalli and Fu does not teach “wherein the moveable stage is separate from the gantry”. 
Maurer teaches “wherein the moveable stage is separate from the gantry” ("As yet another example, there is proposed in U.S. Pat. No. 7,188,999 B2, which is incorporated by reference herein, a radiation treatment apparatus in which a LINAC is supported by an arc-shaped guide rail and circumferentially movable therealong, the arc-shaped guide rail being tiltable relative to a longitudinal axis along which the patient is positioned" [0021]. The arc-shaped guide rail constitutes a movable stage since the LINAC can move circumferentially along it and it is tiltable relative to a longitudinal axis. In CT scanners, the gantry is in a ring shape which completely surrounds a portion of the patient placed within it. The arc-shaped guide rail does not enclose the patient, it merely moves circumferentially along, thus this moveable stage is separate from the gantry. Additionally, Maurer discloses “A patient couch 222 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler, Kuduvalli and Fu to contain the moveable stage that is separate from the gantry as taught by Maurer in order to allow the physician to modify the position of the LINAC relative to the internal target region of the patient. While this could be accomplished with the gantry, having the LINAC positioned on an arc-shaped guide rail would eliminate the need for the patient to be completely enclosed by a ring gantry. Depending on the activity of the patient during imaging or treatment delivery, it may be advantageous for the equipment to be located on an arc-shaped guide rail as opposed to a gantry in order to reduce the potential for damage to the radiation treatment apparatus. Having an arc-shaped guide rail would allow the patient to move more easily should an emergency arise. Therefore, it would be obvious to modify the apparatus such that the moveable stage is separate from the gantry in some applications.
In regard to claim 20, due to its dependence on claim 17, this claim inherits the references disclosed therein. Likewise, Adler teaches “wherein the correlation model is generated during acquisition” (“An apparatus, comprising: a first detection device to periodically generate internal positional data identifying a position of an internal target region of a patient; a second detection device to continuously generate external positional data identifying positions of an external marker positioned on the patient; and a processor, coupled to the first detection device and to the second detection device, configured to: generate a correlation model between the position of the internal target region 
Adler does not teach “a CBCT scan”.
Maurer teaches “a CBCT scan” ("Cone beam CT (CBCT) has also been proposed as an in-treatment imaging modality for use in conjunction with radiation treatment systems, in some cases as a kV imaging modality and in other cases as an MV (portal) imaging modality" [0014]. Therefore a CBCT scan can be conducted. Since CBCT is an in-treatment imaging modality, the correlation model can, under broadest reasonable interpretation, be generated during acquisition of the CBCT scan.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Adler, Kuduvalli and Fu to perform a CBCT scan taught by Maurer in order to obtain images of the internal target region for use in generating the correlation model. Cone-beam CT (CBCT) is an imaging modality that can be used in conjunction with radiation treatment systems, so it would have been obvious to try. The images that are obtained from this imaging modality can be used to evaluate the internal target region and, along with the external positional data, can be used to generate a correlation model to modify the position of the radiation treatment beam as necessary. 
In regard to claim 21, due to its dependence on claim 17, this claim inherits the references disclosed therein. Likewise, Adler teaches “the first detection device” (“An apparatus, comprising: a first detection device to periodically generate internal positional data identifying a position of an internal target region of a patient; […] [Claim 9]. This positional data can be used to generate an image to 
Adler does not teach “a portal imager”.
Maurer teaches “a portal imager” ("Cone beam CT (CBCT) has also been proposed as an in-treatment imaging modality for use in conjunction with radiation treatment systems, in some cases as a kV imaging modality and in other cases as an MV (portal) imaging modality" [0014]. The kV imaging and MV (portal) imaging modalities are both examples of cone-beam CT and inherently include an imager. Also, Maurer discloses that "In alternative preferred embodiments, one or more of the imaging detectors 112 can be a so-called portal imaging detector that captures high-energy x-ray treatment radiation from MV source 108 that has propagated through the target volume" [0052]. An imaging detector constitutes an imager and since it is capable of capturing high energy x-ray treatment radiation from an MV source, the imaging detector constitutes a portal imager.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Adler, Kuduvalli and Fu to contain an MV portal imager taught by Maurer in order to obtain images of the internal target region. An MV portal imager is a type of CBCT imager that can be used in conjunction with radiation treatment systems, so it would have been obvious to try. The images that are obtained from this imaging modality can be used to evaluate the internal target region being subjected to radiation treatment. 
In regard to claim 27, Adler teaches “sequentially acquiring a plurality of […] x-ray images of a target using a single imager […] wherein each of the plurality of two dimensional x-ray images are acquired sequentially at different points in time” (“in accordance with the invention, the method sequentially energizes the diagnostic beam generator at different positions to generate the images in a sequential manner” [0044]. Therefore images can be acquired sequentially. In regard to those images being x-ray images, Adler discloses “FIG. 3 is a block diagram of the radiation treatment device 10 
Furthermore, in regard to each of the two dimensional x-ray images being acquired sequentially at different points in time, Adler discloses “the diagnostic beam generators are located at different positions so that the diagnostic beams pass through the patient at different non-zero angles so that the angle between the two diagnostic beams is also non-zero which permits a two-dimensional image of the target region to be generated from the two images” [0056]. Therefore, a two dimensional image can be produced. Furthermore, Adler discloses “In accordance with the invention, the method sequentially energizes the diagnostic beam generator at different positions to generate the images in a time sequential manner. In accordance with the invention, repeated sequence of images from the diagnostic beam generator may be generated at periodic times so that the location of the target region at different times may be determined. The 2-D images generated by the diagnostic beams are processed to yield a CT-like image which may then be compared to the pre-operative 3-D mapping” [0052]. Images generated in a time sequential manner, are inherently generated at different points in time. Thus, each of the plurality of projections are generated sequentially at different points in time.); and 
“determining by a processing device, a three dimensional position of the target using the sequentially acquired plurality of […] x-ray images” (“predicting the position of an internal target region at some later time based on the correlation model” [Claim 1]. Furthermore, Adler discloses “To accomplish the accurate positioning and targeting, a three-dimensional (“3-D”) mapping of the patient is generated for a portion of the patient’s body having the target region and stored as reference data” [0007]. Since a three-dimensional map can be generated for a portion of the patient’s body that 
	Adler does not teach that the plurality of x-ray images are “two dimensional” or that the single imager is “on a rotating gantry by rotating the single imager around the target”.
	Kuduvalli teaches that the plurality of x-ray images are “two dimensional” (“In another embodiment, while the tumor is tracked directly with the images, bony structures, for example, may be visible in one of the two projections and the bony structure cannot be kept in the field of view at the same time in both images. In this embodiment, the available image can be used to perform tracking in 2D to determine if a re-alignment is necessary” [0032]. In this case, since the projections can be used to perform tracking in 2D, under broadest reasonable interpretation, the projections are two-dimensional. Furthermore, Kuduvalli discloses “The x-ray detectors 104A and 104B periodically capture two-dimensional (2D) projection images of the VOI (i.e. volume of interest) in the patient 108 Whenever the radiation treatment source 101 is not blocking one of the imaging paths, and the quality of the images is good enough, these 2D projection images of the VOI in the two projections provide stereoscopic imaging data […] In one embodiment, the stereoscopic imaging data may be used to align the VOI in the treatment room coordinate system with a reference position of the VOI defined by 3D scan data of the VOI. Alignment may be achieved by registering the 2D projection images in each of the two projections with DRRs (i.e. digitally reconstructed radiographs) derived from 3D transformation of the 3D scan data” [0037]. In order to create 2D projection images, two-dimensional x-ray images had to have been acquired by the x-ray detectors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Adler so as to include the two-dimensional x-ray images 
The combination of Adler, Kuduvalli and Fu does not teach that the single imager is “on a rotating gantry by rotating the single imager around the target”. 
	Maurer teaches that the single imager is “on a rotating gantry by rotating the single imager around the target” ("further illustrated in FIGS. 2A-2B is a first kV imaging system S1/D1 comprising an imaging source 51 and an imaging detector D1 coupled to the ring gantry 204 to be rotatable and translatable therewith. [...]" [0065]. The imaging source and detector constitute an imager which under broadest reasonable interpretation is rotated around the target. In regard to a three dimensional position of the target, Maurer discloses “The first kV imaging system S1/D1 can generally have any of a variety of different hardware components (e.g., single x-ray source, source array, etc.) and two- or three-dimensional imaging schemes (e.g., 2D stereoscopic imaging, CBCT, tomosynthesis, etc.) without departing from the scope of the present teachings” [0065]. Since the kV imaging system can include a three-dimensional imaging scheme, under broadest reasonable interpretation it can generate images that provide information about the position of the target.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler, Kuduvalli and Fu with the imager being rotated on a gantry as taught by Maurer in order to produce three-dimensional images of the internal target region at multiple angles. Acquiring the three-dimensional images at different angles would allow 
In regard to claim 28, due to its dependence on claim 27, this claim inherits the references disclosed therein. That being said, this claim only required the primary reference Adler. Likewise, Adler teaches “further comprising controlling a radiation treatment delivery system based on a correlation model” (“the method of claim 1, further comprising moving a treatment beam based on the correlation model” [Claim 7]. Furthermore, Adler discloses “The apparatus of claim 9, further comprising: a treatment beam generator, coupled to the processor, to generate a treatment beam, the treatment beam generator having a gating element that switched on and off the treatment beam periodically based on the correlation model” [Claim 10]. The apparatus constitutes a radiation treatment system because it includes a treatment beam generator which is responsible for emitting a treatment beam based on the correlation model. Since the treatment beam is being moved and the treatment beam is emitted by the radiation treatment delivery system, under broadest reasonable interpretation, the correlation model is used for controlling the radiation treatment delivery system.).
Response to Arguments
Applicant’s arguments, see Remarks page 8-11, filed 12/20/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered however the examiner does not find them persuasive. 
The applicant argues that the secondary reference of Fu fails to teach or suggest “generating by a processing device, a correlation model between the external positional data and a three dimensional position of the internal target region by directly fitting, in two dimensions, the plurality of two dimensional projections of the internal target region, generated sequentially at different points in time, to the external positional data”. 
The examiner respectfully disagrees and asserts that Fu does teach this limitation [0045]. The examiner respectfully asserts that the target detection is successful when an internal target region is located and that an internal target position is inherently located within a three dimensional position within a patient. The operations 220 and 240 disclosed in Fu involve correlating the location of the target (i.e. the three dimensional position of an internal target region) with external markers and the generation of a correlation model. The external markers in this case provide external positional data. The examiner respectfully asserts that in order to carry out a correlation procedure to correlate the location of the target with the external markers (i.e. providing external positional data), the correlating step generates a correlation model between the external positional data and a three dimensional position of the internal target region (i.e. the target) by directly fitting, in two dimensions, the plurality of two dimensional projections of the internal target region (i.e. the plurality of two dimensional projections acquired according to the method of Kuduvalli), generated sequentially at different points in time (i.e. sequential acquisition as disclosed in Adler) to the external positional data (i.e. from the external markers.
Therefore, the examiner respectfully maintains the rejection of the claims under 35 U.S.C. 103 for the reasons stated in the Response to Arguments and the 34 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomson et al. US 20120008734 A1 “Thomson”;
Berlinger et al. US 20150243025 A1 “Berlinger”.
Heinrich et al. US 20170368369 A1 “Heinrich”.
Maurer, JR. et al. US 20120106704 A1 “Maurer”.
Thomson is pertinent to the applicant’s disclosure because it involves “Systems, methods, and related computer program products for medical imaging and image-guided radiation treatment (IGRT)” [Abstract].
Berlinger is pertinent to the applicant’s disclosure because it relates to a method for determining the position of an object moving within a body” [Abstract].
Heinrich is pertinent to the applicant’s disclosure because it includes “The correlation between the position of the target and he position of the marker(s) can be determined and can be saved as being (part of) the target-marker model of correlation model” [0018].
Maurer is pertinent to the applicant’s disclosure because it includes “A respiration model may be generated that correlates positions of the external markers to phases of the patient’s respiratory cycle, and ultimately to tumor location and/or shape” [0052].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793     

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793